DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 42-70 are pending in the application, claims 50-53 and 56-61 are withdrawn from consideration.  Claims 1-41 have been cancelled.  Claims 62-70 have been added.
Amendments to the claims 42-49, 54, and 55, filed on 19 October 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 19 October 2021, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections made of record have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 19 October 2021, regarding the 35 U.S.C. §112 rejections made of record over claims 44, 46, 47, 49, and 55, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 19 October 2021, regarding the 35 U.S.C. §102 rejections made of record over D'Urso, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 19 October 2021, regarding the 35 U.S.C. §102 rejections made of record over Peroz, have been fully considered but are deemed unpersuasive.
Applicant argues that the prior art of Peroz fails to disclose "a plurality of intersecting metal lines with open spaces in between".  The examiner respectfully disagrees.  In the instant case, Peroz discloses a "first structuring" that forms an array of studs with a shaped cross section in a transparent hydrophobic material (figures 3, 4, and [0070]-[0073] of Peroz), and that after patterning an "additional layer" ("second structuring") of a metallic layer can be deposited on the structured surface ("first structuring") by selectively deposition between the patterns thereof ([0079] and [0083] of Peroz).  (In the instant case, since the studs are arranged in a grid type array of studs (figures 3 and 4 of Peroz), by depositing the "additional layer" in the gaps between each adjacent stud, there will be formed at least one horizontal line that intersects at least one vertical line (see representative figure below).  Therefore, Peroz anticipates the limitation of "a plurality of intersecting metal lines with open spaces in between".

    PNG
    media_image1.png
    221
    366
    media_image1.png
    Greyscale

Applicant further argues that there is no suggestion that the embossing methods of Peroz could be used to form a plurality of intersecting metal lines with open spaces in between.  That even if a conducting metallic material could be patterned, such methods would necessarily leave some amount of material over the entire surface.  Applicant further explains that depositing a sol-gel material on a surface followed by embossing can leave a surface relief in that material; what it cannot generally do is leave features of that material with open space (i.e., where there is none of the sol-gel material) in between, and that the multiple deposition and patterning steps referred to by the Office cannot arrive at the claimed structure.  The examiner respectfully disagrees.  In the instant case, Peroz discloses that masks of various sizes can be used ([0080] and [0081] of Peroz), which would allow for the selective formation of the invention.  Furthermore, the claimed "open spaces" between the intersecting lines are occupied by the material forming the array of studs (figures 3 and 4 of Peroz; and representative figure above).
Therefore, in light of applicant's arguments, it is the decision of the examiner that the rejections made over Peroz are still valid.



New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claims 44  and 70 are objected to because of the following informalities:
With Regards to Claim 44:  Instant claim 44 recites "a width of metal features of the plurality of metal features in the transparent metal pattern is greater than zero and less than or equal to about 3 micrometers in thickness" on lines 1 to 3; for clarity, recommend correcting this to read as "a width of each of the plurality of metal featuresthe thickness of each of the plurality of metal features is less than or equal to about 3 micrometers
With Regards to Claim 70:  Instant claim 70 recites the limitation "wherein the one or more structures is formed in the transparent substrate" on lines 1 to 2; for clarity, recommend correcting this to read as "wherein the one or more structures are also[[is]] formed in the transparent substrate".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 45:  Claim 45 recites the limitation "transparent metal structure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated to read as "transparent metal pattern[[structure]]".

Claim Rejections - 35 USC § 102
Claims 42-49, 54-55, 63-68, and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peroz et al. (US 2010/0177384 A1).
Regarding Claim 42:  Peroz teaches surface structuring one or both sides of a transparent glass substrate with a transparent hydrophobic structured layer ([0043], [0046], [0060], and [0078] of Peroz), wherein the structured layers can have a thickness of between 50 nm and 50 µm ([0047] of Peroz), wherein at least one of the structured layers can be filled with metallic particles ([0042] of Peroz).  Peroz also teaches that an addition layer can be formed on the structured surface which can also be structured, and that the additional layer can be a conducting, semi-conducting, and/or hydrophobic layer that is selectively deposited on the structured surface, on or between patterns, using masks ([0079] and [0081]-[0084] of Peroz).  (In the instant case, since Peroz teaches that the structured surface can be hydrophobic and conductive it is considered to also be self-cleaning ([Pg. 4: li. 10-11] of the instant specification).  Additionally, the "first structured surface" of Peroz is considered to be equivalent to the claimed "transparent hydrophobic material", and the "additional layer" ("second structured surface") is considered equivalent to the claimed "transparent metal pattern having a plurality of metal features comprising a plurality of intersecting metal lines having open spaces therebetween")
Regarding Claim 43:  Peroz teaches that the hydrophobic material is coupled to a substrate on a planar surface opposite the transparent metal pattern ([0056], [0057], and [0078] of Peroz).
Regarding Claim 44:  Peroz teaches that the width of the metal features of the metal pattern can have a width of between 10 nm and 50 µm, with a ratio of height (h) over width (w) less than or equal to 5 ([0097]-[0104] and [0145]-[0146] of Peroz); which anticipates the claimed --width of greater than zero-- and --thickness of less than or equal to about 3 micrometers--.  See MPEP §2131.03(I).  (In the instant case, when the width is 10 nm (which is greater than zero) and the h/w ratio is 5, the metal pattern would have a thickness ("height") of 50 nm; which anticipates the claimed range of less than or equal to about 3 µm.)
Regarding Claim 45:  Peroz teaches that the self-cleaning surface further comprises one or more structures formed in the hydrophobic material located substantially within a space between the intersecting metal lines of the metal nano-web ([0071]-[0073], [0083], [0112]-[0115], [0145]-[0146] of Peroz).
Regarding Claims 46 and 68:  Peroz teaches that the one or more structures formed in the hydrophobic film include one or more cones, wherein optionally, wherein the one or more cones are oriented with a tip closer to the surface coupled to the transparent metal pattern than a wide based of the one or more cones ([0147] of Peroz).
Regarding Claim 47:  Peroz teaches that the one or more structures formed in the hydrophobic film include one or more pyramids ([0147] of Peroz).
Regarding Claim 48:  Peroz teaches that the one or more structured formed in the hydrophobic film include one or more cylinders ([0147] of Peroz).
Regarding Claim 49:  Peroz teaches that the transparent metal pattern is coated with a hydrophobic material to improve the hydrophobicity of the self-cleaning surface ([0079] of Peroz).  (In the instant case, the first structured surface is the conductive metal pattern, and the second structuring is that of the transparent hydrophobic material layer.)
Regarding Claim 54:  Peroz teaches surface structuring one or both sides of a transparent glass substrate (which is considered equivalent to the claimed "transparent substrate") with a transparent hydrophobic structured layer ([0043], [0046], [0060], and [0078] of Peroz), wherein the structured layers can have a thickness of between 50 nm and 50 µm ([0047] of Peroz), wherein at least one of the structured layers can be filled with metallic particles ([0042] of Peroz).  Peroz also teaches that an addition layer can be formed on the structured surface which can also be structured, and that the additional layer can be a conducting, semi-conducting, and/or hydrophobic layer that is selectively deposited on the structured surface, on or between patterns, using masks ([0079] and [0081]-[0084] of Peroz).  (In the instant case, since Peroz teaches that the structured surface can be hydrophobic and conductive it is considered to also be self-cleaning ([Pg. 4: li. 10-11] of the instant specification).  Additionally, the "first structured surface" of Peroz is considered to be equivalent to the claimed "transparent hydrophobic material", and the "additional layer" ("second structured surface") is considered equivalent to the claimed "transparent metal pattern having a plurality of metal features comprising a plurality of intersecting metal lines having open spaces therebetween".)  It is also taught by Peroz that the surface structuring can have super-hydrophobic and conductive properties ([0046], [0083], and [0091] of Peroz).
Regarding Claim 55:  Peroz teaches that the self-cleaning surface further comprises one or more structures located substantially within spaces between adjacent metal lines of the metal nano-web, wherein the structures are configured to impart super-hydrophobicity to the transparent substrate ([0046], [0071]-[0073], [0083], [0091], [0112]-[0115], [0145]-[0146] of Peroz).
Regarding Claim 63:  Peroz teaches that the plurality of intersecting metal lines form a web (figures 3, 4, and [0083] of Peroz).
Regarding Claim 64:  Peroz teaches that the web is in the form of a grid (figures 3, 4, and [0083] of Peroz).
Regarding Claim 65:  Peroz teaches that the array of studs of the transparent hydrophobic material can have a width (w) of 10 nm to 50 µm, a distance (d) between adjacent studs (patterns) of 10 nm to 500 µm, and a pitch of (w+d) (that is from 20 nm to 550 µm) ([0097]-[0111] of Peroz).  (In the instant case, the pitch between adjacent features in the metal pattern would be the same as that of the pitch between adjacent studs.  That is, the pitch of adjacent features in the metal pattern would be from 20 m to 550 µm; which is sufficiently specific to anticipate the claimed range of --greater than 100 micrometers--.  See MPEP §2131.03(II).)
Regarding Claim 66:  Peroz teaches that the one or more structures ("array of studs" of the transparent hydrophobic material) can have a width (w) of 10 nm to 50 µm, a distance (d) between adjacent studs (patterns) of 10 nm to 500 µm, and a pitch of (w+d) ([0097]-[0111] of Peroz), and in some cases the pitch is on the order of 100 nm (0.1 µm), particularly 400 nm (0.4 µm) (figures 3, 4, and [0110] of Peroz); which anticipates the claimed range of --between 0.2 micrometers and 20 micrometers--.  See MPEP §2131.03(I).
Regarding Claim 67:  Peroz teaches that the one or more structures ("array of studs" of the transparent hydrophobic material) can have a width (w) of 10 nm to 50 µm (e.g. about 0.6 µm, determined from figure 5A of Peroz), a distance (d) between adjacent studs (patterns) of 10 nm to 500 µm, and a pitch of (w+d) (e.g. about 1.4 µm, determined from figure 5A of Peroz) (figure 5A and [0097]-[0111] of Peroz), but does not explicitly recite that the diameter (width (w)) of the one or more structures is --30 to 70 % of the pitch--.  However, a person of ordinary skill in the art at the time the invention was made could have calculated that the diameter can be about 42.86 % [= 100 * (0.6 µm / 1.4 µm)] of the pitch; which anticipates the claimed range of --30 to 70 %--.  See MPEP §2131.03(I)
Regarding Claim 70:  Peroz teaches that the one or more structures ("array of studs" of the transparent hydrophobic material) can have a width (w) of 10 nm to 50 µm (about 0.6 µm, see figure 5A of Peroz), a distance (d) between adjacent studs (patterns) of 10 nm to 500 µm, and a pitch of (w+d) (that is from 20 nm (0.020 µm) to 550 µm) (e.g. about 1.4 µm, see figure 5A of Peroz) (figure 5A and [0097]-[0111] of Peroz); wherein the pitch of about 1.4 µm anticipates the claimed range of --between 0.2 and 20 micrometers--.  See MPEP §2131.03(I).

Allowable Subject Matter
Claims 62 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571)270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781